DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, 20-22, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conro et al. (US 10,073,488 B2).
Regarding claim 1, Conro et al. discloses a gimbal assembly for a control member to independently pivot about a first axis of rotation (the horizontal axis through 290 that is perpendicular to the axial centerline of 280 in Figure 1) and a second axis of rotation (the axis through 285 in Figure 1), the gimbal assembly comprising:
a post (200) having a first end (one end of 200), a second end (an opposite end of 200), and a body (the body of 200) therebetween, the post having a null position at a predetermined angular displacement about each axis of rotation;
a first biasing member (310) disposed around the body of the post, the first biasing member being configured to generate a first or second biasing force when the post pivots about the first or second axis; and
a cage assembly coupled to the first end of the post, the cage assembly including:
a coupling member (295);
a first cage member (147, 300) having a first surface with an opening (325), the first surface having a downward slope (see Figure 1) towards the perimeter of the opening, wherein the coupling member is disposed between the first biasing member and the first cage member and configured to be moved up or down the slope as the post pivots;
a second cage member (175) having a first slot (the slot formed in the top of 175 as shown in Figure 1) elongated along the first axis, pivotal movement of the post about the second axis causing the first end of the post to translate along the first slot, the second cage member is rotationally coupled to the first cage member (175 is rotational as disclosed in Column 10 / Lines 1-4, element 300 is fixed to stationary element 140 via elements 155 and 160, and element 175 is coupled to element 300 since they are a part of the same assembly thus the relationship between elements 175 and 300 meet the claim limitation; It is noted that the term “coupled” is broad enough to encompass a structure where two elements are connected to each other via intermediary elements); and
a third cage member (215) having a second slot (the slot formed in the top of 215 as shown in Figure 1) elongated along the second axis, pivotal movement of the post about the first axis causing the first end of the post to translate along the second slot, wherein the second cage member is disposed between the first cage member and the third cage member.
Regarding claim 2, Conro et al. discloses a second biasing member (290; Column 10 / Lines 22-31) disposed around the second end of the post and along a third axis of rotation (an axis orthogonal to the first and second axii), the second biasing member being configured to generate a third biasing force (the force that allows 290 to provide bias) when the control member rotates about the third axis, the post further having a null position about the third axis of rotation.
Regarding claim 3, Conro et al. discloses that the first axis, the second axis, and the third axis are orthogonal to each other (see Figure 1).
Regarding claim 4, Conro et al. discloses that the slope has an angle of at least about 5 degrees (the slop of 300 as shown in Figure 3A appears to go from a horizontal plane and bends downwards to another horizontal plane thus it is viewed that at some point there is an angle of about 5 degrees).
Regarding claim 15, Conro et al. discloses that the first surface of the first cage member includes a plurality of surface features (the limits of what constitutes a surface feature is broad therefore any parts of the slope on 300 can be viewed as a surface feature) *“[configured to provide tactile feedback when the post leaves the null position about the third axis]**.
Regarding claim 20, Conro et al. discloses a controller **[for controlling a target]**, the controller comprising:
a control member (105) configured to be gripped by a hand of a user;
a base (140); and
a gimbal assembly of claim 1 coupled to the first control member and the base to permit movement of the control member by the user relative to the base independently about the first axis, the second axis, and a third axis (an axis orthogonal to the first and second axil) to generate a corresponding set of three independent control inputs, wherein the post of the gimbal assembly is connected to the base at the first end and to the control member at the second end.
Regarding claim 21, Conro et al. discloses that the control member is connected to the post for relative rotational movement about the third axis (see Figure 1).
Regarding claim 22, Conro et al. discloses that the set of three independent control inputs includes a pitch movement signal, a roll movement signal, and a yaw movement signal (This limitation is an example of intended use/functional language because the three independent control inputs can be used to control any form of movement.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114).
Regarding claim 29, Conro et al. discloses a processor (185, 190) **[for receiving from a sensor a measured amount of displacement of the control member about the first axis, the second axis, or the third axis]**.
Regarding claim 30, Conro et al. discloses that the target **[is a fixed-wing aircraft, an electric, hybrid, and/or combustion powered aircraft, a remotely operated vehicle (ROV), a crewed aerial vehicle with distributed electric propulsion, a crewed submersible, a spacecraft, a robotic surgical device, an industrial robotic system, a computer gaming environment, an augmented or virtual reality environment or a virtual craft]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Conro et al. (US 10,073,488 B2) in view of Isaksson (US 4,533,899).
Regarding claim 16, Conro et al. discloses all of the claim limitations, see above, but does not disclose that the post includes a central bore extending along the third axis, thereby permitting a conductor cable assembly to pass through the central bore.
Isaksson teaches a post (13) that has a central bore (see Figure 1) extending along an axis (the axial centerline of 13) for the purpose of allowing wires to be run to the through the lever to for operating buttons (Column 2 / Lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the post of Conro et al. to have a central bore extending along the third axis for the purpose of allowing wires to be run to the through the lever to for operating buttons, as taught by Isaksson. Furthermore, once Conro et al. is modified by Isaksson, the central bore would permit a conductor cable assembly to pass through the central bore.
Regarding claim 23, Conro et al. discloses that the control member is a first control member.
Conro et al. does not disclose the controller further comprising a second control member disposed on the first control member and configured to move up and down about a fourth axis in a single degree of freedom relative to the first control member to provide in response thereto a corresponding fourth control input.
Isaksson teaches a first control member (34) and a second control member (48) disposed on the first control member and configured to move up and down about an axis (the axial centerline of 48) in a single degree of freedom relative to the first control member to provide in response thereto a corresponding control input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Conro et al. to have a second control member disposed on the first control member and configured to move up and down about a fourth axis in a single degree of freedom relative to the first control member to provide in response thereto a corresponding fourth control input, as taught by Isaksson, for the purpose of providing additional functionality to the invention through the addition of the second control member.
Regarding claim 24, Conro et al. in view of Isaksson discloses that the fourth control input is **[configured to control vertical movement of the target]**.
Regarding claim 26, Conro et al. in view of Isaksson discloses that at least one of the first control member or the second control member is spring-centered (105 is viewed as being spring-centered given element 110 and element 310) and **[configured to be pushed down and pulled up by the user to control vertical movement of the target]**.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Conro et al. (US 10,073,488 B2) in view of Isaksson (US 4,533,899) as applied to claim 23 above, and further in view of An et al. (US 6,429,849 B1).
Regarding claim 27, Conro et al. in view of Isaksson discloses all of the claim limitations, see above, but does not disclose discloses a third control member disposed on the first control member and configured to control a camera of the target.
An et al. teaches a third control member (154 in Figure 2) disposed on a first control member (112, 132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Conro et al. in view of Isaksson to have a third control member disposed on the first control member and configured to control a camera of the target, as taught by An et al., for the purpose of providing additional functionality to the invention through the addition of the third control member which can be used to operate additional features of the apparatus that the controller is a part of.
Regarding claim 28, Conro et al. in view of Isaksson discloses all of the claim limitations, see above, but does not disclose discloses a fourth control member disposed on the base and configured to control the camera of the target.
An et al. teaches a third control member (one of the 160s in Figure 2) disposed on a first control member (112, 132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Conro et al. in view of Isaksson to have a fourth control member disposed on the base and configured to control a camera of the target, as taught by An et al., for the purpose of providing additional functionality to the invention through the addition of the third control member which can be used to operate additional features of the apparatus that the controller is a part of.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 33-43 are allowed over the prior art of record.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 10 of the Remarks that “The Office Action on page 5 analogizes Conro’s underside 147 of the joystick housing 115 or the shaft gator 300 to the claimed first cage member and Conro’s U-joint slider 175 to the claimed second cage member; without acquiescing to the Office Action’s analogy, even under such an interpretation, for the sake of argument, neither the underside 147 of the joystick housing 115 or the shaft gator 300 (analogized to the claimed first cage member) are rotationally coupled to the U-joint slider 175 (analogized to the claimed second cage member).”
The viewed second cage member (element 175) is rotationally coupled to the first cage member (300) since the second cage member is capable of rotating as disclosed in Column 10 / Lines 1-4.  The second cage member is fixed to element 140 which is stationary via fastening elements 155 and 160.  The second cage member is viewed as being coupled to the first cage member since they are a part of the same assembly thus the relationship between the first and second cage elements meets the claim limitation.  It is noted that the term “coupled” is broad enough to encompass a structure where two elements are connected to each other via intermediary elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656